Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted December 23, 2021, wherein claims 32, 34, 35, and 38-51 are amended, claim 33 is canceled, and new claim 52 is introduced.  This application is a national stage application of PCT/CN2017/118591, filed December 26, 2017.
Claims 32 and 34-52 are pending in this application.
Claims 32 and 34-52 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted December 23, 2021, with respect to the rejection of claims 32-51 under 35 USC 112(b) for various instances of broad limitations followed by narrow limitations and for the inclusion of alternate or preferred limitations in the claims, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to remove the indefinite limitations.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted December 23, 2021, with respect to the rejection of claims 38 and 39 under 35 USC 112(d) for failing to further limit the parent claim, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to include more specific, non-optional limitations.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted December 23, 2021, with respect to the rejection of claims 32-36, 38-45, and 47-51 under 35 USC 102(a)(1) for being anticipated by Albaek et al. ‘656, has been 

Applicant’s amendment, submitted December 23, 2021, with respect to the rejection of claims 32-36, 38-41, 43, 45, and 47-49 under 35 USC 102(a)(1) for being anticipated by Albaek et al. ‘601, has been fully considered and found to be persuasive to remove the rejection as the claims have bene amended to require a specific combination of structural elements not disclosed by Albaek et al. ‘601.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted December 23, 2021, with respect to the rejection of claims 32, 33, 36, 38-44, and 47-48 under 35 USC 102(a)(1) for being anticipated by Manoharan et al., has been fully considered and found to be persuasive to remove the rejection as the claims have bene amended to require a specific combination of structural elements not disclosed by Manoharan et al.  Therefore the rejection is withdrawn.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This claim depends from claim 34 which defines specific values of n, n1, n2, and n3.  However claim 35 specifies values of n, n1, n2, and n3 which are broader than those recited in claim 34.  In addition, the first structure pictured in the claim is of a conjugate of groups R1, A1, and (iii).  Base claim 32 does not allow for R to be R1 and Ax to be A1 simultaneously.  For these reasons claim 35 fails to include all the limitations of claims 32 and 34.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purposes of this office action, claim 35 will be interpreted as only encompassing embodiments wherein these variables have values falling within those defined in claim 34.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32, 36, 38, 40-42, 44, and 47-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prakash et al. (PCT international publication WO2014/179629, reference included with PTO-892)
Independent claim 32 claims a phosphoramidite compound having one of several structures attached to a linker and a ligand moiety as defined in the claim.  Claim 36 claims an oligonucleotide attached to one or more ligand and linker moieties derived from the structures recited in claim 32.  
Prakash et al. discloses conjugated antisense compounds and methods comprising contacting a cell with these conjugated antisense compounds. (p. 2 lines 3-9) In a specific embodiment the conjugates are conjugated single-stranded antisense oligonucleotides. (p. 2 lines 31-33) Prakash specifically discloses building blocks for attaching the conjugate groups to the oligonucleotide falling within the scope of R3 in claim 32 (p. 240 compound 159, p. 278 compound 203) and R2 in claim 32. (p. 280 compound 209, p. 282 compound 214) Regarding claim 47, since the kit described in this claim includes no elements beyond the compound of claim 32, it is additionally anticipated by compounds anticipating claim 32.  Prakash et al. further discloses using a DNA synthesizer to attach three of these conjugate groups to the end of an oligonucleotide, thereby resulting in conjugates falling within the scope of claim 36.  Furthermore the process of using a synthesizer to attach three copies of this compound to an oligonucleotide would anticipate the methods of claims 49-51.  Regarding claim 48, Prakash discloses compositions of the conjugates and a carrier such as sterile saline or sterile water. (p. 153 lines 3-15) These conjugates are further attached to oligonucleotides having modified nucleotide moieties as recited in claim 38. (p. 304 table 63 compounds 677841 and 677842, for example, GalNAc3-19a and 20a being compounds 204 and 210 incorporating aforementioned conjugates 203 and 209) The oligonucleotide moieties can be either single stranded or double stranded and the conjugate can be attached to either the sense or antisense strand as recited in claims 40-42.
For these reasons Prakash et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 35, 37, 39, 43, 46, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (PCT international publication WO2014/179629, reference included with PTO-892)
The disclosure of Prakash et al. is discussed above.
With respect to claims 34, 35, 43, and 52, these claims require structures that differ from those disclosed by Prakash in the lengths of the alkylene groups in the linking moieties, as represented by the values of the variables n, n1, and n2.  However, Prakash describes linkers having varying lengths of the intervening alkylene groups. (pp. 55-64, and more specifically descriptions of tethers on p. 70 lines 10-15) Therefore one of ordinary skill in the art would have found it to be obvious to vary the lengths of the alkylene groups in the specific embodiments described by Prakash within the general ranges for these groups described by the same reference, taking the disclosure of variable alkylene lengths for the tethers as a suggestion to optimize the lengths of these groups.
With respect to claim 37, the specific structures described by Prakash do not include a moiety such as cholesterol, a polypeptide, or a vitamin.  However, Prakash more generally discloses that these moieties can be attached to the linker as peptide binding moieties. (p. 54 line 30 – p. 55 line 5) It would have been obvious to one of ordinary skill in the art at the time of the invention to therefore attach one of these additional peptide binding moieties such as cholesterol, a vitamin, or a peptide, to the oligonucleotide-GalNAc conjugates described by Prakash.  One of ordinary skill in the art would have 
With respect to claim 39, while Prakash does not disclose moieties of the claimed structure containing a phosphotriester, Prakash does generally disclose phosphorus-containing linkages such as phosphotriesters as alternatives to phosphodiesters. (p. 40 lines 25-35) Therefore one of ordinary skill in the art would have been motivated to substitute phosphodiester linkages used in the disclosed conjugates with phosphotriester linkages, as these are recognized by the reference as usable for the same purpose.
With respect to claim 46, structure ZW1006 in this claim is effectively structure GalNAc22 disclosed on p. 285 of Prakash, conjugated to a double-stranded RNA.  One of ordinary skill in the art would have found it to be obvious to attach this conjugate to a double stranded RNA because as discussed elsewhere Prakash discloses that the conjugates can be used with either single or double stranded RNAs.
For these reasons the invention taken as a whole is prima facie obvious.

Claims 32, 34, 36-43, and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Manoharan et al. (US pre-grant publication 2015/0119445, cited in PTO-892)
Independent claim 32 claims a phosphoramidite compound having one of several structures attached to a linker and a ligand moiety as defined in the claim.  Claim 36 claims an oligonucleotide attached to one or more ligand and linker moieties derived from the structures recited in claim 32.  Claim 47 claims a kit comprising the ligand-linker-phosphoramidite of claim 32 and claim 48 claims a composition comprising the oligonucleotide of claim 36 in a pharmaceutically acceptable carrier.  Claims 49-51 claim methods of modifying an oligonucleotide comprising linking the phosphoramidite of claim 32 to the oligonucleotide one or more times.  Dependent claim 38 defines certain modified nucleotides 
Manoharan et al. discloses conjugates of a carbohydrate moiety to an iRNA agent. (p. 4 paragraph 69) The carbohydrate is attached by a functional group linking the ligand and the oligonucleotide, or an attachment group such as a phosphoramidite, or additionally a phosphotriester. (p. 5 paragraph 71) In a preferred embodiment the carrier group linking the different components is a cyclic pyrroline ring. (p. 5 paragraph 76) In a more specific preferred embodiment the pyrroline ring has a structure equivalent to R3 in the instant claims. (p. 7 paragraphs 129-133) Such structures fall within the limits of claim 32 when X is phosphoramidite and claim 36 when X is an oligonucleotide. (p. 7 paragraphs 129-133) In one embodiment the ligand is galactose or N-acetylgalactosamine, which are a ligands according to claim 33. (p. 2 paragraph 16) In one embodiment the linker is an alkylene having a structure falling within formula (i) in claim 32, and further having a value of n=1 as recited in claim 34. (p. 23 paragraph 260) In other embodiments polyethylene glycol linkers having structures similar to linker (iv) in the present claims are disclosed. (p. 11 paragraph 189, p. 12 paragraph 194) The RNA agent can be either single stranded or double stranded. (p. 37 paragraphs 317-319) It can also comprise nucleotide modification such as those recited in claim 38. (p. 40 paragraph 363 – p. 41 paragraph 364) Multiple sugar ligands can be attached to the nucleic acid. (figures 4, 5, 25, and 35) The conjugates can be formulated as pharmaceutical compositions comprising a pharmaceutically acceptable carrier. (p. 55 paragraphs 516-517) Furthermore in the examples given of synthesis of the conjugates, the saccharide (Gal or GalNAc) can be protected with acetyl groups as is the case in structures A1 and A3 in the present claims.
While Manoharan et al. does not specifically disclose a conjugate of structure R3, ligand A1, A3, or A3’, and linker (i) or (iv), all of these structural elements are disclosed by Manoharan as possible structural elements to incorporate into oligonucleotide-ligand conjugates.  One of ordinary skill in the 
With respect to claim 37, Manoharan et al. does not disclose a specific structure wherein the group Q is a cholesterol ligand.  However, Manoharan et al. does disclose oligonucleotide conjugates wherein N-acetylgalactosamine ligands and cholesterol are attached to one end of the RNA. (p. 28 paragraph 300)
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the cholesterol moiety to the free hydroxyl moiety at position Q in the claimed structure.  One of ordinary skill in the art would have understood based on the disclosure of Manoharan et al. that cholesterol and N-acetylgalactosamine can be attached to the same RNA conjugate, and would have found it to be obvious to experiment with different potential points of attachment to the backbone.
Therefore the invention taken as a whole is prima facie obvious.

The following rejections of record in the previous action are maintained:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/753326 (reference application, unpublished, of record in previous action, herein referred to as ‘326). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of ‘326 anticipates the claimed invention.  Specifically this claim is directed to a siRNA (double stranded) molecule to which an N-.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 32, 34-44, and 46-52 are rejected.  Claim 45 is objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	1/19/2022